In this case the plaintiff was arrested while at work in his field. The officer permitted him to go to his house to see his wife; but refused to take him by the way he requested, and which, he says, is the nearest way to the jail, and on which he expected to meet a brother who would bail him. He also refused to take him to a brother in Providence, who says he would have bailed him. The court below held that the officer was not obliged to go with the person arrested to procure bail, however near it might be.
When a person is arrested on civil process, the law directs the officer to keep him in safe custody. This is positive. The law also, Gen. Stat. R.I. cap. 196, § 6, directs that "every officer who shall so arrest any person shall let the person so arrested to bail," c., c. This command of the law is put as positively as the other.
It seems to me to be no answer to say that the officer must take a person to jail and that he can procure bail there. The law has made a separate provision for that case. And it was of no use to command that the officer should let him to bail before committal unless the legislature intended it to mean something.
And if an officer can arrest a man at his work and take him *Page 309 
straight to jail, the provision about bail is of no use, unless the one arrested happens to meet some one on the way. A respectable woman may be arrested in the street in Providence, away from her home, and taken directly to the State Farm, and be exposed to the disgrace of having been there; for however the Board of State Charities may view it, common people will confound them; or a woman may be arrested in Westerly, and instead of being taken to jail on the usual railroad route, where she might meet some friend to bail her, may be taken in the sheriff's wagon by the nearest old route through the woods. The legislature cannot be supposed to have intended to sanction such abuses. Such a construction practically nullifies the law.
But it is said the law has provided no fee for the sheriff going out of his direct way to procure bail. It has provided that he shall admit the prisoner to bail. And as every man cannot afford to keep another man always near him for this purpose, the law must have contemplated that the sheriff should go of his way and be paid for it, and it should make a part of the cost which a plaintiff knows he is liable to incur when he procures a writ. At any rate it should be left to a jury to decide whether the officer has afforded a defendant reasonable facilities for procuring bail.
Exceptions sustained.